August 16, 2012




                                   JUDGMENT

                  The Fourteenth Court of Appeals
             IN THE INTEREST OF A.J.K, III AND O.J.K., CHILDREN

NO. 14-12-00639-CV

                        ________________________________

       Today the Court heard the parties joint motion to dismiss the appeal from the
judgment signed by the court below on June 20, 2012. Having considered the motion and
found it meritorious, we order the appeal DISMISSED.


      We further order that mandate be issued immediately.
      We further order this decision certified below for observance.